Citation Nr: 1721703	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-30 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease cervical spine s/p C5-7 fusion with hardware (claimed as upper back condition) (degenerative disc disease) 

2.  Entitlement to service connection for degenerative disc disease lumbar spine (claimed as lower back) (lumbar spine disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active duty service in the United States Navy from May 1971 to May 1974.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As to the Veteran's claims for service connection for degenerative disc disease and a lumbar spine disability, the Veteran attended a VA examination in April 2010 in order to determine the nature and etiology for both of his claimed disabilities.  Unfortunately, the April 2010 examiner was unable to provide a detailed analysis that explained why the Veteran's injuries on active duty were not related to his present disability.  Specifically, the examiner stated that the evidence in the Veteran's service treatment records did not indicate how severe his injuries were at the time and for this reason the examiner determined that service connection was not warranted.  Moreover, the examiner did not consider the Veteran's lay statements regarding his injuries because the examiner only based his opinion on one motor vehicle accident even though the Veteran has stated that he was in two accidents while on active duty.  Accordingly, the Board finds this examination inadequate, and that a remand is required to obtain a more complete medical opinion as to the nature and etiology of the Veteran's disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from April 14, 2010, to the present.

2.  After obtaining authorizations from the Veteran, associate with the claims file his contemporaneous private treatment records from April 14, 2010, to the present.

3.  Schedule the Veteran for a VA examination regarding his degenerative disc disease disability.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's degenerative disc disease, had its onset in service or is related at least in part to service?

(B).  Is it at least as likely as not that the Veteran's degenerative disc disease manifested itself in the first post-service year? 

(C).  Given the Veteran's age and the current severity of his degenerative disc disease, is it at least as likely as not that the etiology of this condition was the Veteran's active military service?

4.  Schedule the Veteran for an appropriate VA examination regarding his lumbar spine disability.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

A).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability, had its onset in service or is related at least in part to service?

(B).  Is it at least as likely as not that the Veteran's lumbar spine disability manifested itself in the first post-service year?

(C).  Given the Veteran's age and the current severity of his lumbar spine disability, is it at least as likely as not that the etiology of this condition was the Veteran's active military service?

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

In providing all of the requested opinions, the examiner should acknowledge that the Veteran was involved in two motor vehicle accidents while on active duty.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


